In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-20-00043-CV
      ___________________________

IN RE PATRICIA SEGOVIA SCOZZARI, Relator




             Original Proceeding
       Trial Court No. 324-565409-14


     Before Birdwell, Kerr, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: March 19, 2020




                                         2